Case 3:18-cv-02015-JPG-DGW Document 1 Filed 10/24/18 Page 1 of 7 Page ID #1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS


 CHRISTOPHER SADOWSKI,

                                   Plaintiff,                    Docket No. 3:18-cv-02015

           - against -                                           JURY TRIAL DEMANDED

 BLOCK COMMUNICATIONS, INC.

                                   Defendant.


                                            COMPLAINT

          Plaintiff Christopher Sadowski (“Sadowski” or “Plaintiff”) by and through his

undersigned counsel, as and for his Complaint against Defendant Block Communications, Inc.

(“Block Communications” or “Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act; and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of a crime scene,

owned and registered by Sadowski, a professional photographer. Accordingly, Sadowski seeks

monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                  JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
Case 3:18-cv-02015-JPG-DGW Document 1 Filed 10/24/18 Page 2 of 7 Page ID #2



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in Illinois.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Sadowski is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 96 9th

Avenue, Hawthorne, NJ 07506.

       6.      Upon information and belief, Block Communications is a foreign business

corporation duly organized and existing under the laws of the State of Ohio, with a place of

business 904 W South Side Drive, Decatur, IL 62521. At all times material, hereto, Block

Communications has owned and operated a website at the URL: www.wdrb.com (the

“Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Sadowski photographed a crime scene in New York City (the “Photograph”). A

true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Sadowski then licensed the Photograph to the New York Post. On January 15,

2016, the New York Post ran an article that featured the Photograph titled Teen girl plunges to

death attempting roof-to-roof jump. See URL https://nypost.com/2016/01/15/teen-girl-dies-

attempting-roof-to-roof-jump/. Sadowski’s name was featured in a gutter credit identifying him

as the photographer of the Photograph. A true and correct copy of the article and a screenshot of

the Photograph on the article are attached hereto as Exhibit B.
Case 3:18-cv-02015-JPG-DGW Document 1 Filed 10/24/18 Page 3 of 7 Page ID #3



       9.      Sadowski is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-000-106 and titled “011516accident4CS.” See Exhibit C.

       B.      Defendant’s Infringing Activities

       11.     Block Communications ran an article on the Website titled NYC teen girl plunges

to death attempting roof-to-roof jump. See URL http://www.wdrb.com/story/30982622/nyc-teen-

girl-plunges-to-death-attempting-roof-to-roof-jump. The article prominently featured the

Photograph. A true and correct copy of the article is attached hereto as Exhibit D.

       12.     Block Communications did not license the Photograph from Plaintiff for its

article, nor did Block Communications have Plaintiff’s permission or consent to publish the

Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Block Communications infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Block Communications is

not, and has never been, licensed or otherwise authorized to reproduce, publically display,

distribute and/or use the Photograph.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
Case 3:18-cv-02015-JPG-DGW Document 1 Filed 10/24/18 Page 4 of 7 Page ID #4



          16.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          18.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          19.   Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          20.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

          21.   Upon information and belief, in its article on the Website, Defendant copied the

Photograph from the New York Post which contained a gutter credit underneath the Photograph

stating “Christopher Sadowski” and placed it on its Website without the gutter credit.

          22.   Upon information and belief, Block Communications intentionally and knowingly

removed copyright management information identifying Plaintiff as the photographer of the

Photograph.

          23.   The conduct of Block Communications violates 17 U.S.C. § 1202(b).
Case 3:18-cv-02015-JPG-DGW Document 1 Filed 10/24/18 Page 5 of 7 Page ID #5



       24.     Upon information and belief, Block Communications’ falsification, removal

and/or alteration of the aforementioned copyright management information was made without

the knowledge or consent of Plaintiff.

       25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Block Communications intentionally,

knowingly and with the intent to induce, enable, facilitate, or conceal their infringement of

Plaintiff’s copyright in the Photograph. Block Communications also knew, or should have

known, that such falsification, alteration and/or removal of said copyright management

information would induce, enable, facilitate, or conceal their infringement of Plaintiff’s

copyright in the Photograph.

       26.     As a result of the wrongful conduct of Block Communications as alleged herein,

Plaintiff is entitled to recover from Block Communications the damages, that he sustained and

will sustain, and any gains, profits and advantages obtained by Block Communications because

of their violations of 17 U.S.C. § 1202, including attorney’s fees and costs.

       27.     Alternatively, Plaintiff may elect to recover from Block Communications

statutory damages pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000

for each violation of 17 U.S.C. § 1202.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Block Communications be adjudged to have infringed upon

               Plaintiff’s copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;
Case 3:18-cv-02015-JPG-DGW Document 1 Filed 10/24/18 Page 6 of 7 Page ID #6



       2.     The Defendant Block Communications be adjudged to have falsified, removed

              and/or altered copyright management information in violation of 17 U.S.C.

              § 1202.

       3.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       4.     That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

              a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

              kind attributable to Defendant’s falsification, removal and/or alteration of

              copyright management information; or b) alternatively, statutory damages of at

              least $2,500 and up to $ 25,000 for each instance of false copyright management

              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       7.     That Plaintiff be awarded pre-judgment interest; and

       8.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).
Case 3:18-cv-02015-JPG-DGW Document 1 Filed 10/24/18 Page 7 of 7 Page ID #7




Dated: Valley Stream, New York
       October 24, 2018
                                               LIEBOWITZ LAW FIRM, PLLC
                                               By: /s/Richard Liebowitz
                                               Richard Liebowitz
                                               11 Sunrise Plaza, Suite 305
                                               Valley Stream, New York 11580
                                               Tel: (516) 233-1660
                                               RL@LiebowitzLawFirm.com

                                        Attorneys for Plaintiff Christopher Sadowski
